United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1160
                                   ___________

Ronald L. Snipes,                        *
                                         *
            Appellant,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Oakdale Classification and Medical       *
Center; Health Services; David J. Scurr; *    [UNPUBLISHED]
Dr. Ann Mueller; D. Murray, R.N.,        *
                                         *
            Appellees.                   *
                                  ___________

                         Submitted: June 4, 2002
                             Filed: June 6, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Iowa inmate Ronald L. Snipes appeals the District Court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, see Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (standard of
review), we affirm.



      1
        The Honorable Ronald H. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
      Snipes claimed that Clarinda Correctional Facility Dr. Ann Mueller and Nurse
D. Murray were deliberately indifferent to his serious medical need: rectal bleeding
from internal hemorrhoids. He alleged that Dr. Mueller had failed to recommend
surgery, and that Dr. Mueller and Nurse Murray had denied him feminine maxi-pads
to control his bleeding.

       Assuming that Snipes’s hemorrhoid condition constituted a serious medical
need, the medical records and expert opinion he submitted fell far short of creating
a triable issue on whether Dr. Mueller and Nurse Murray ignored an acute or
escalating condition. See Jolly, 205 F.3d at 1096 (holding that an inmate must show
that he suffered from serious medical need, which prison officials knew of and
deliberately ignored; mere disagreement with treatment decisions does not rise to
level of constitutional violation); Dulany v. Carnahan, 132 F.3d 1234, 1243 (8th Cir.
1997).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-